        Case 3:20-cv-03697-RS Document 1-2 Filed 06/04/20 Page 1 of 1



Wells Fargo & Company (WFC)                                                Ma, Guofeng

                               List of Purchases and Sales

                        Purchase              Number of               Price Per
      Date               or Sale              Shares/Unit            Share/Unit

         4/13/2020            Purchase                       1,000            $31.5188
         4/13/2020            Purchase                       1,000            $31.8350
         4/21/2020            Purchase                       1,000            $26.8100
         4/21/2020            Purchase                       1,000            $26.7000
